Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-8, 10-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recite in a narrow and detailed manner of using LLDP message having security related information about neighbor nodes that indicates if the neighbor is authentic or not. Specifically, the instant claims recites “receiving, from at least some of said network nodes,  Link Layer Discovery Protocol (LLDP) information, which LLDP information is information obtained by said at least some network nodes based on one or more LLDP messages received from neighbouring network nodes
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is US Patent Pub 2016/0014142 to Wang, which discloses the LLDP packet having information about the directly connected device according to authentication of TLV see Abstract & Fig. 5 & Par. 0098. However, Wang does not disclose “receiving, from at least some of said network nodes,  Link Layer Discovery Protocol (LLDP) information, which LLDP information is information obtained by said at least some network nodes based on one or more LLDP messages received from neighbouring network nodes

The next closest prior art found is A Multipath Transmission Scheme for the Improvement of Throughput over SDN to Chiang, which discloses the LLDP message having switch ID and port ID for routing thorough the controller see § 3. The Proposed Multipath Transmission Scheme. However, Chiang does not disclose “receiving, from at least some of said network nodes,  Link Layer Discovery Protocol (LLDP) information, which LLDP information is information obtained by said at least some network nodes based on one or more LLDP messages received from neighbouring network nodesare neighbouring said at least some network nodes, the LLDP information comprising security status information regarding said neigbouring network nodes, wherein the security status information regarding a neighbouring network node indicates if the neighbouring network node has been verified to be authentic

The next closest prior art found is A Convergence Time Optimization Paradigm for 
OSPF based Networks Through SDN SPF Protocol to Khan, which discloses the switch breakdown causing LLDP updates being forwarded to  topology database see § B. Convergence methodology of nodes in OSPF and SDN & §  A. OPSF vs. SDN. However, Khan does not disclose “receiving, from at least some of said network nodes,  Link Layer Discovery Protocol (LLDP) information, which LLDP information is information obtained by said at least some network nodes based on one or more LLDP messages received from neighbouring network nodes

The next closest prior art found is Performance Impact of Topology Poisoning Attack in SDN and its Countermeasure to Kaur, which discloses the LLDP packet being analyzed for source and consulting an topology information for routing see § 5. Proposed Solution  & § 2. Background of Openflow Link Discovery. However, Kaur does not disclose “receiving, from at least some of said network nodes,  Link Layer Discovery Protocol (LLDP) information, which LLDP information is information obtained by said at least some network nodes based on one or more LLDP messages received from neighbouring network nodes

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov